DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species of Figures 2A-2D, claims 1 and 5-13 read on elected Figures 2A-2D in the reply filed on 12/2/2021 is acknowledged.  The traversal is on the ground(s) that Groups I-II-III should be examined together.  This is not found persuasive because searching other groups and/or Species require additional search and/or searching in other areas, class/subclass [note claims 21-29 and claims 15-20 do not read on elected Species of Figures 2A-2D.]
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leipold et al. [US 2017/0084378 A1.]
Leipold et al. discloses a vertical inductor structure [figure 2], comprising:
- a first non-through substrate/silicon via [non-TSV] laminate substrate [54] forming a first portion of the vertical inductor structure; and
- a second non-TSV laminate substrate [54] mounted on the first non-TSV laminate substrate and forming a second portion of the vertical inductor structure, each respective laminate substrate of the first non-TSV laminate substrate and the second non-TSV laminate substrate including: 
- a plurality of first traces [44a, 44b] embedded in a layer of the respective laminate substrate; a plurality of first vertical columns [38a, 38b, 38c, 38d], each of which is coupled to a first end of a respective one of the plurality of first traces; and 
- a plurality of second vertical columns [38a, 38b, 38c, 38d], each of which is coupled to a second end of a respective one of the plurality of first traces, wherein the second non-TSV laminate substrate is mounted on the first non-TSV laminate substrate such that each of the plurality of first vertical columns of the first non-TSV laminate substrate is coupled to a respective one of the plurality first vertical columns of the second non-TSV laminate substrate, and each of the plurality of second vertical columns of the first non-TSV laminate substrate is coupled to a respective one of the plurality of second vertical columns of the non-TSV second laminate substrate [figure 2.]
Regarding claim 5, Leipold et al. discloses the plurality of first and second vertical columns includes a plurality of stacked, metal-filled vias [50, figure 2.]
Regarding claim 6, Leipold et al. further discloses each of the first and second vertical columns including a plurality of capture pads [52], each of the plurality of capture pads disposed between each of the plurality of stacked, metal-filled vias.
Regarding claim 7, Leipold et al. inherently discloses wherein the first non-TSV laminate substrate is coupled to the second non-TSV laminate substrate using connections by copper pillars [figure 2, Leipold et al. discloses the use of copper.]

Regarding claim 10, Leipold et al. discloses  the first laminate non-TSV substrate includes a first number of layers, and the second non-TSV laminate substrate includes a second number of layers [see figure 2.]
Regarding claim 13, Leipold et al. discloses the use of copper in the device.
Copper is a known material for using as conductor traces/patterns and coil in inductor and/or transformer devices.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leipold et al.
Regarding claims 11-12, Leipold et al. discloses the use of multiple layers for the substrates [54, figure 2.]
The specific number of layers would have been an obvious design for the purpose of the intended applications and/or environments uses.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leipold et al. in view of Elji et al. [JP 2005-039007 A1.]
Regarding claim 8, Leipold et al. discloses the instant claimed invention except for a shielding and a molding.
Elji et al. discloses an inductor device [figure 1] including a top molding layer [7] and a shielding layer [15] disposed over the top molding layer.
It would have been obvious at the time the invention was made to include a molding layer and a shielding layer in Leipold et al., as suggested by Elji et al., for the purpose of providing shielding for the device.
Regarding claim 9, Elji et al. discloses the molding material is insulating resin. 
It would have been obvious at the time the invention was made to use polymer for the insulating resin of Leipold et al. in view of Elji et al. for the purpose of improving insulation and/or facilitating manufacturing.
Polymer is a known molding material use in molding magnetic device.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to use polymer as the molding material for the device of Leipold et al. in view of Elji et al. for the purpose of protecting the device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837